Exhibit 10.1


A.P. PHARMA, INC.


SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (“Agreement”) is made as of October 19, 2009
(the “Effective Date”), by and among A.P. Pharma, Inc., a Delaware corporation
(the “Company”), and each of those persons and entities, severally and not
jointly, listed as a Purchaser on the Schedule of Purchasers attached as Exhibit
A hereto (the “Schedule of Purchasers”).  Such persons and entities are
hereinafter collectively referred to herein as “Purchasers” and each
individually as a “Purchaser.”
 
AGREEMENT
 
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and each Purchaser (severally and not jointly) hereby
agree as follows:
 
SECTION 1.  AUTHORIZATION OF SALE OF SECURITIES.
 
 
The Company has authorized the sale and issuance of up to 13,119,829 shares of
its Common Stock, par value $0.01 per share (the “Common Stock”) and warrants in
the form of Exhibit B hereto (the “Warrants”) to purchase an aggregate of
3,977,270 shares of Common Stock (each a “Warrant” and collectively the
“Warrants”), on the terms and subject to the conditions set forth in this
Agreement.  The shares of Common Stock sold hereunder at the Closing (as defined
below) shall be referred to as the “Shares.”  The Shares and the Warrants are
referred to collectively as the “Securities.”
 
SECTION 2.  AGREEMENT TO SELL AND PURCHASE THE SECURITIES.
 
2.1           Sale of Securities.  At the First Closing (as defined in Section
3.1), the Company will sell to each Purchaser, and each Purchaser will purchase
from the Company, (a) the number of Shares set forth opposite such Purchaser’s
name on the Schedule of Purchasers at a purchase price of $0.88 per Share and
(b) a Warrant to purchase the number of shares of Common Stock set forth
opposite such Purchaser’s name on the Schedule of Purchasers (such shares of
Common Stock, the “Underlying Shares”), which Warrant shall have an exercise
price equal to $0.88 per Underlying Share, and which Warrant shall have a
purchase price equal to $0.125 per Underlying Share. At the Second Closing (as
defined in Section 3.4), each Purchaser may, in its sole discretion, purchase
from the Company, and the Company shall sell to each Purchaser, the number of
Shares set forth opposite such Purchaser’s name on the Schedule of Purchasers at
a purchase price of $0.968 per Share. The Shares available for purchase at the
Purchasers’ option in connection with the Second Closing shall have an
additional purchase price equal to $0.125 per Share (the “Option Purchase
Price”), with such Option Purchase Price to be paid at the First Closing.
 
2.2           Separate Agreement.  Each Purchaser shall severally, and not
jointly, be liable for only the purchase of the Securities that appear on the
Schedule of Purchasers that relate to such Purchaser.  The Company’s agreement
with each of the Purchasers is a separate agreement, and the sale of Securities
to each of the Purchasers is a separate sale.  The obligations of each Purchaser
hereunder are expressly not conditioned on the purchase by any or all of the
other Purchasers of the Securities such other Purchasers have agreed to
purchase.
 
 
 
 
 
 
SECTION 3.  CLOSING AND DELIVERY.
 
3.1           First Closing.  The Company shall sell and issue an aggregate of
up to 7,954,543 Shares and Warrants to purchase an aggregate of 3,977,270 shares
of Common Stock at the first closing (the “First Closing”).  The First Closing
of the purchase and sale of the Securities (which Securities are set forth in
the Schedule of Purchasers) pursuant to this Agreement shall be held on October
22, 2009  at the offices of Latham & Watkins LLP, 140 Scott Drive, Menlo Park,
California 94025, or on such other date and place as may be agreed to by the
Company and the Purchasers (the “First Closing Date”).  At or prior to the First
Closing, each Purchaser shall execute any related agreements or other documents
required to be executed hereunder, dated as of the First Closing Date.
 
3.2           Issuance of the Securities at the First Closing.  At the First
Closing, the Company shall issue to each Purchaser (a) stock certificates
registered in the name of such Purchaser, or in such nominee name(s) as
designated by such Purchaser, representing the number of Shares to be purchased
by such Purchaser at such First Closing as set forth in the Schedule of
Purchasers against payment of the purchase price for such Shares, including the
Option Purchase Price whether or not the Purchasers elect to purchase additional
Shares pursuant to Section 3.4 below, and (b) a Warrant registered in the name
of such Purchaser, or in such nominee name(s) as designated by such Purchaser,
representing the number of Underlying Shares as set forth in the Schedule of
Purchasers.  The name(s) in which the stock certificates and Warrants are to be
issued to each Purchaser are set forth in the Investor Questionnaire and the
Selling Stockholder Notice and Questionnaire in the form attached hereto as
Appendix I and II (the “Investor Questionnaire” and the “Selling Stockholder
Questionnaire,” respectively), as completed by each Purchaser, which shall be
provided to the Company no later than the First Closing Date.  The stock
certificates and Warrants shall be delivered to each Purchaser promptly
following the First Closing Date, but in any event within ten (10) business days
following the First Closing Date.
 
3.3           Delivery of the Registration Rights Agreement.  At the First
Closing, the Company and each Purchaser shall execute and deliver the
Registration Rights Agreement in the form attached hereto as Appendix III (the
“Registration Rights Agreement”), with respect to the registration of the Shares
and the Underlying Shares under the Securities Act of 1933, as amended (the
“Securities Act”).
 
3.4            Second Closing.  Each Purchaser, in its sole discretion, may
purchase, and the Company shall sell and issue, an aggregate of up to 5,165,286
additional Shares at a subsequent closing (the “Second Closing”).  The Second
Closing of the purchase and sale of the Securities (which Securities are set
forth in the Schedule of Purchasers) pursuant to this Agreement shall be held on
May 14, 2010, or such earlier date as the Purchasers having agreed to purchase a
majority of the Shares in the Second Closing mutually agree upon (the “Second
Closing Date”), at the offices of Latham & Watkins LLP, 140 Scott Drive, Menlo
Park, California 94025.  At the Second Closing, the Company shall issue to each
Purchaser stock certificates registered in the name of such Purchaser, or in
such nominee name(s) as designated by such Purchaser, representing the number of
Shares to be purchased by such Purchaser at the Second Closing as set forth in
the Schedule of Purchasers against payment of the purchase price for such
Shares. Each Purchaser shall be entitled to purchase up to its respective
Pro-Rata Share (as defined below) of the Shares in the Second Closing.  In
addition, any amounts not subscribed to by a Purchaser as part of its Pro-Rata
Share (the “Overallotment”) shall be offered to the Purchasers that purchased
their respective Pro-Rata Share amounts (the “Overallotment Offering”), for (i)
the amount the Purchasers participating in the Overallotment Offering desire to
purchase or, (ii) in the case such Purchasers desire to purchase more than the
Overallotment, their respective Pro-Rata
 
 
 
 
 
 
Overallotment (as defined below).  Each Purchaser’s “Pro-Rata Share” shall equal
that number of shares equal to the product of (x) the aggregate number of shares
of Common Stock available for sale in the Second Closing and (y) the Purchaser’s
percentage of the total number of shares of Common Stock purchased by it in the
First Closing. A Purchaser’s “Pro-Rata Overallotment” in the oversubscribed
Overallotment Offering shall be equal to the product of (i) the quotient
obtained by dividing (x) the total number of shares of Common Stock purchased by
such Purchaser in the Second Closing, by (y) the total number of shares of
Common Stock purchased by all Purchasers (including affiliates) in the Second
Closing, and (ii) the amount of the Overallotment.  Any Purchaser may have any
portion of its Pro-Rata Share and/or its Overallotment Pro-Rata Share allocated
among any number of affiliates.  The First Closing and the Second Closing are
each referred to herein as a “Closing.” The First Closing Date and the Second
Closing Date are each referred to herein as a “Closing Date.”
 
SECTION 4.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
 
Except as set forth in the SEC Documents (as defined in Section 4.4) and on the
Schedule of Exceptions delivered to the Purchasers concurrently with the
execution of this Agreement (the “Schedule of Exceptions”), the Company hereby
represents and warrants as of the date hereof to, and covenants with, the
Purchasers as follows:
 
4.1           Organization and Standing.  The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of
Delaware, has full corporate power and authority to own or lease its properties
and conduct its business as presently conducted, and is duly qualified as a
foreign corporation and in good standing in all jurisdictions in which the
character of the property owned or leased or the nature of the business
transacted by it makes qualification necessary, except where the failure to be
so qualified would not have a material adverse effect on the business,
properties, financial condition or results or operations of the Company (a
“Company Material Adverse Effect”).  The Company has no subsidiaries or equity
interest in any other entity.
 
4.2           Corporate Power; Authorization.  The Company has all requisite
corporate power, and has taken all requisite corporate action, to execute and
deliver this Agreement, the Warrant and the Registration Rights Agreement
(collectively, the “Transaction Documents”), sell and issue the Securities and
carry out and perform all of its obligations under the Transaction
Documents.  Each Transaction Document constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by equitable principles generally, including any
specific performance and (iii) with respect to the Registration Rights
Agreement, as rights to indemnity or contribution may be limited by state or
federal laws or public policy underlying such laws.
 
4.3           Issuance and Delivery of the Securities.  The Securities have been
duly authorized and, when issued and paid for in compliance with the provisions
of this Agreement, will be validly issued, fully paid and nonassessable.  The
Underlying Shares have been duly authorized and, upon exercise of the Warrants
in accordance with their terms, including payment of the exercise price
therefore, will be validly issued, fully paid and nonassessable.  The issuance
and delivery of the Securities is not subject to preemptive, co-sale, right of
first refusal or any other similar rights of the stockholders of the Company or
any liens or encumbrances.  Assuming the accuracy of the representations made by
each Purchaser in Section 5, the offer and issuance by the Company of the
Securities is exempt from registration under the Securities Act.
 
 
 
 
 
 
4.4           SEC Documents; Financial Statements.  Since January 1, 2008, the
Company has filed in a timely manner all documents that the Company was required
to file with the Securities and Exchange Commission (the “Commission”) under
Sections 13, 14(a) and 15(d) the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), except where the failure to file would not reasonably be
expected to have a Company Material Adverse Effect.  As of their respective
filing dates (or, if amended prior to the date of this Agreement, when amended),
all documents filed by the Company with the Commission (the “SEC Documents”)
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder.  None of the
SEC Documents as of their respective dates contained any untrue statement of
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading.  The financial statements of the
Company included in the SEC Documents (the “Financial Statements”) comply as to
form in all material respects with applicable accounting requirements and with
the published rules and regulations of the Commission with respect thereto.  The
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles consistently applied and fairly present
the financial position of the Company at the dates thereof and the results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal, recurring adjustments).
 
4.5           Capitalization.  All of the Company’s outstanding shares of
capital stock have been duly authorized and validly issued and are fully paid
and nonassessable, have been issued in compliance with all federal and state
securities laws.  The authorized capital stock of the Company consists of
100,000,000 shares of common stock and 2,500,000 shares of undesignated
Preferred Stock.  As of the Effective Date, there are no shares of Preferred
Stock issued and outstanding and there are 31,379,640 shares of Common Stock
issued and outstanding, of which no shares are owned by the Company.  There are
no other shares of any other class or series of capital stock of the Company
issued or outstanding.  The Company has no capital stock reserved for issuance,
except that, as of the Effective Date, there are 1,300,198 shares of Common
Stock reserved for issuance pursuant to options outstanding on such date
pursuant to the Company’s 2007 Equity Incentive Plan, 288,057 shares of Common
Stock reserved for issuance pursuant to options outstanding on such date
pursuant to the Company’s 2002 Stock Plan, 124,080 shares of Common Stock
reserved for issuance pursuant to options outstanding on such date pursuant to
the Company’s 1992 Stock Plan, 1,425,000 shares of Common Stock reserved for
issuance pursuant to options outstanding on such date pursuant to the Company’s
NQO Stock Plan.  There are 200,007 shares of Common Stock available for future
issuance under the Company’s 1997 Employee Stock Purchase Plan.  Except as
stated above, there are no existing options, warrants, calls, subscriptions or
other rights, agreements, arrangements or commitments of any character, relating
to the issued or unissued capital stock of the Company, obligating the Company
to issue, transfer, sell, redeem, purchase, repurchase or otherwise acquire or
cause to be issued, transferred, sold, redeemed, purchased, repurchased or
otherwise acquired any capital stock of, or other equity interest in, the
Company or securities or rights convertible into or exchangeable for such shares
or equity interests or obligations of the Company to grant, extend or enter into
any such option, warrant, call, subscription or other right, agreement,
arrangement or commitment.  There are no agreements or arrangements under which
the Company is obligated to register the sale of any of their securities under
the Securities Act.  The Company has made available upon request of the
Purchasers, a true, correct and complete copy of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).
 
 
 
 
 
 
4.6           Litigation.  There are no legal or governmental actions, suits or
other proceedings pending or, to the Company’s knowledge, threatened against the
Company before or by any court, regulatory body or administrative agency or any
other governmental agency or body, domestic, or foreign, which actions, suits or
proceedings, individually or in the aggregate, could reasonably be expected to
have a Company Material Adverse Effect.  The Company is not a party to or
subject to the provisions of any injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other governmental agency or
body that might have a Company Material Adverse Effect.
 
4.7           Governmental Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state, or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated by this Agreement or the Registration Rights Agreement except for
(a) the filing of a Form D with the Commission under the Securities Act and
compliance with the securities and blue sky laws in the states and other
jurisdictions in which shares of Common Stock are offered and/or sold, which
compliance will be effected in accordance with such laws, (b) the approval by
The Nasdaq Global Market (the “Principal Market”) of the listing of the Shares
and the Underlying Shares and (c) the filing of one or more registration
statements and all amendments thereto with the Commission as contemplated by the
Registration Rights Agreement.
 
4.8           No Default or Consents.  Neither the execution, delivery or
performance of the Transaction Documents by the Company nor the consummation of
any of the transactions contemplated thereby (including, without limitation, the
issuance and sale by the Company of the Securities and the Underlying Shares)
will give rise to a right to terminate or accelerate the due date of any payment
due under, or conflict with or result in the breach of any term or provision of,
or constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or require any consent or waiver under, or
result in the execution or imposition of any lien, charge or encumbrance upon
any properties or assets of the Company pursuant to the terms of, any indenture,
mortgage, deed of trust or other agreement or instrument to which the Company is
a party or by which the Company or any of its properties or businesses is bound,
or any franchise, license, permit, judgment, decree, order, statute, rule or
regulation applicable to the Company or violate any provision of the Certificate
of Incorporation or the Bylaws, except in each case as would not cause, either
individually or in the aggregate, a Company Material Adverse Effect, and except
for such consents or waivers which have already been obtained and are in full
force and effect.
 
4.9           No Material Adverse Change.  Since December 31, 2008, there have
not been any changes in the assets, liabilities, financial condition or
operations of the Company from that reflected in the Financial Statements for
the year ended December 31, 2008, except changes which have not had, either
individually or in the aggregate, a Company Material Adverse Effect.
 
4.10           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Securities.
 
4.11           Sarbanes-Oxley Act.  To the knowledge of the executive officers
of the Company, the Company is in material compliance with the requirements of
the Sarbanes-Oxley Act of 2002, as amended (“SOX”) that are effective and
applicable to the Company as of the date hereof, and the rules and regulations
promulgated by the Commission thereunder that are effective and applicable to
the Company as of the date hereof.
 
 
 
 
 
 
 
4.12           Patents and Trademarks.  To the knowledge of the executive
officers of the Company, the Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights that are necessary or
material for use in connection with their respective businesses as described in
the SEC Documents and which the failure to so have could, individually or in the
aggregate, have or reasonably be expected to result in a Company Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  The Company
has not received a written notice that the Intellectual Property Rights used by
the Company or any Subsidiary violates or infringes upon the rights of any
Person.  To the knowledge of the executive officers of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.
 
4.13           Listing and Maintenance Requirements.  The Company has not, in
the two years preceding the date hereof, received notice from the Principal
Market to the effect that the Company is not in compliance with the listing or
maintenance requirements thereof. The Company is in compliance with the listing
and maintenance requirements for continued listing of the Common Stock.  The
issuance and sale of the Securities under this Agreement does not contravene the
rules and regulations of the Principal Market and no approval of the
stockholders of the Company thereunder is required for the Company to issue and
deliver to the Purchasers the Securities.
 
4.14           Contracts.  (a)  Each indenture, contract, lease, mortgage, deed
of trust, note agreement, loan or other agreement or instrument of a character
that is required to be described or summarized in the SEC Documents or to be
filed as an exhibit to the SEC Documents under the Securities Act and the rules
and regulations promulgated thereunder (collectively, the “Material Contracts”)
is so described, summarized or filed.
 
(b)           The Material Contracts to which the Company is a party have been
duly and validly authorized, executed and delivered by the Company and
constitute the legal, valid and binding agreements of the Company, enforceable
by and against the Company in accordance with their respective terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies, except as rights to indemnity or contribution may be limited by
federal or state securities laws.
 
4.15           Properties and Assets.  The Company has good and marketable title
to all the properties and assets described as owned by it in the Company’s
consolidated financial statements, free and clear of all liens, mortgages,
pledges or encumbrances of any kind except (i) those, if any, reflected in such
consolidated financial statements or (ii) those that are not material in amount
and do not adversely affect the use made and proposed to be made of such
property by the Company.  The Company holds its leased properties under valid
and binding leases.  The Company owns or leases all such properties as are
necessary to its operations as now conducted.
 
4.16           Compliance.  The Company has not been advised, nor does it have
any reason to believe, that it is not conducting its business in compliance with
all applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, including, without limitation, all applicable local, state
and federal environmental laws and regulations, except where failure to be so in
compliance would not have a Company Material Adverse Effect.
 
4.17           Taxes.  The Company has filed on a timely basis (giving effect to
extensions) all required federal, state and foreign income and franchise tax
returns and has paid or accrued all taxes shown as due thereon, except where
such failure to so timely file or to pay such taxes would not
 
 
 
 
 
 
reasonably result in a Company Material Adverse Effect, and the Company does not
have any knowledge of a tax deficiency that has been or might be asserted or
threatened against it that could have a Company Material Adverse Effect.  All
tax liabilities accrued through the date hereof have been adequately provided
for on the books of the Company.
 
4.18           Transfer Taxes.  On the applicable Closing Date, all stock
transfer or other taxes (other than income taxes) that are required to be paid
in connection with the sale and transfer of the Securities to be sold to the
Purchasers hereunder will have been fully paid or provided for by the Company
and all laws imposing such taxes will have been fully complied with.
 
4.19           Investment Company.  The Company is not an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.
 
4.20           Insurance.  The Company maintains insurance underwritten by
insurers of recognized financial responsibility, of the types and in the amounts
that the Company reasonably believes is adequate for businesses, including, but
not limited to, Directors’ and Officers’ liability insurance and insurance
covering all real and personal property owned or leased by the Company against
theft, damage, destruction, acts of vandalism and all other risks customarily
insured against, with such deductibles as are customary for companies in the
same or similar business, all of which insurance is in full force and effect.
 
4.21           Price of Common Stock.  The Company has not taken, and will not
take, directly or indirectly, any action designed to cause or result in, or that
has constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares or the Underlying Shares.
 
4.22           Governmental Permits, Etc.  The Company has all franchises,
licenses, certificates and other authorizations from such federal, state or
local government or governmental agency, department or body that are currently
necessary for the operation of the business of the Company as currently
conducted, except where the failure to posses currently such franchises,
licenses, certificates and other authorizations is not reasonably expected to
have a Company Material Adverse Effect.
 
4.23           Internal Control over Financial Reporting; Sarbanes-Oxley
Matters.  The Company maintains internal control over financial reporting (as
such term is defined in paragraph (f) of Rule 13a-15 under the Exchange Act) as
required by Rule 13a-15 under the Exchange Act.  The Company is in compliance in
all material respects with all applicable provisions of SOX, and the rules and
regulations promulgated thereunder.  To the best of the Company’s knowledge,
since the end of the Company’s most recent audited fiscal year, there has been
no material weakness in the design or operation of the Company’s internal
control over financial reporting (whether or not remediated) which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information.
 
4.24           Foreign Corrupt Practices.  The Company, nor, to the knowledge of
any director, officer, agent, employee or other Person acting on behalf of the
Company has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
 
 
4.25           No Registration Rights.  There are no written contracts,
agreements or understandings between the Company and any person granting such
person the right (other than rights which have been waived in writing or
otherwise satisfied) to require the Company to include any securities of the
Company in any registration statement contemplated by Section 2 of the
Registration Rights Agreement.
 
SECTION 5.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.
 
    5.1           Each Purchaser, severally and not jointly, represents and
warrants to and covenants with the Company that:
 
(a)    Purchaser, taking into account the personnel and resources it can
practically bring to bear on the purchase of the Securities contemplated hereby,
is knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities presenting an
investment decision like that involved in the purchase of the Securities,
including investments in securities issued by the Company.  Such Purchaser
recognizes that investing in the Company involves substantial risks, has taken
full cognizance of and understands all of the risk factors related to the
acquisition of the Securities, and has requested, received, reviewed and
considered all information Purchaser deems relevant (including the SEC
Documents) in making an informed decision to purchase the Securities. Such
Purchaser has not relied on the Company for any tax or legal advice in
connection with the purchase of the Securities. In evaluating the suitability of
an investment in the Company, such Purchaser has not relied upon any
representations (other than the representations and warranties of the Company
set forth in Section 4) or other information from the Company or any of its
agents.
 
(b)           Purchaser is acquiring the Securities pursuant to this Agreement
in the ordinary course of its business and for its own account for investment
only and with no present intention of distributing any of such Securities or any
arrangement or understanding with any other persons regarding the distribution
of such Securities, except in compliance with Section 5.1(c).
 
(c)           Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the securities purchased hereunder
except in compliance with the Securities Act, applicable blue sky laws, and the
rules and regulations promulgated thereunder.
 
(d)           Purchaser has, in connection with its decision to purchase the
Securities, relied with respect to the Company and its affairs solely upon the
SEC Documents and the representations and warranties of the Company contained
herein.
 
(e)           Purchaser is an “accredited investor” within the meaning of Rule
501 of Regulation D promulgated under the Securities Act or a Qualified
Institutional Buyer within the meaning of Rule 144A promulgated under the
Securities Act.
 
(f)           Purchaser has full right, power, authority and capacity to enter
into this Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated by this Agreement and the Registration Rights
Agreement and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the Registration Rights
Agreement.  Upon the execution and delivery of this Agreement and the
Registration Rights Agreement by Purchaser, this Agreement and the Registration
Rights Agreement shall each constitute a valid and
 
 
 
 
 
binding obligation of Purchaser, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by equitable principles generally,
including any specific performance and (iii) with respect to the Registration
Rights Agreement, as rights to indemnity or contribution may be limited by state
or federal laws or public policy underlying such laws.
 
(g)           Purchaser is not a broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934 (a “registered broker-dealer”)
and is not affiliated with a registered broker dealer.  Purchaser is not party
to any agreement for distribution of any of the Securities.
 
(h)           The Purchaser shall have completed or caused to be completed and
delivered to the Company at no later than the Closing Date, the Investor
Questionnaire and the Selling Stockholder Questionnaire for use in preparation
of the Registration Statement, and the answers to the Investor Questionnaire and
the Selling Stockholder Questionnaire are true and correct in all material
respects as of the date of this Agreement and will be true and correct as of the
Closing Date and the effective date of the Registration Statement; provided that
the Purchasers shall be entitled to update such information by providing notice
thereof to the Company before the effective date of such Registration Statement.
 
5.2           Purchaser represents, warrants and covenants to the Company that
Purchaser has not, either directly or indirectly through an affiliate, agent or
representative of the Company, engaged in any transaction in the securities of
the Company subsequent to June 30, 2009, except as set forth in filings made
with the Commission pursuant to Section 16 of the Exchange Act.  Purchaser
represents and warrants to and covenants with the Company that Purchaser has
not, since January 1, 2009, engaged and will not engage in any short sales of
the Company’s Common Stock prior to the effectiveness of the Registration
Statement (either directly or indirectly through an affiliate, agent or
representative).
 
5.3           Purchaser understands that nothing in this Agreement or any other
materials presented to Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice.  Purchaser has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the
Securities.
 
5.4           Legends.  It is understood that the Shares and the Underlying
Shares may bear one or more legends in substantially the following form and
substance:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS.”
 
It is understood that the Warrants may bear one or more legends in substantially
the following form and substance:
 
 
 
 
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS.”
 
In addition stock certificates representing the Securities or the Underlying
Shares may contain:
 
(a)           Any legend required by the laws of the State of California,
including any legend required by the California Department of Corporations.
 
(b)           Any legend required by the blue sky laws of any other state to the
extent such laws are applicable to the sale of such Securities or Underlying
Shares hereunder.
 
(c)           A legend regarding affiliate status, if applicable.
 
5.5           Restricted Securities.  Notwithstanding any other provision of
this Section 5, each Purchaser covenants that the Securities and the Underlying
Shares are characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Securities and Underlying Shares may be disposed of only pursuant to an
effective registration statement under, and in compliance with the requirements
of, the Securities Act, or pursuant to an available exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act,
and in compliance with any applicable state and federal securities laws. In
connection with any transfer of the Securities or the Underlying Shares other
than (i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances (in the form of seller and broker representation
letters) that the securities may be sold pursuant to such rule), or (iv) in
connection with a bona fide pledge, the Company may require the transferor
thereof to provide to the Company and/or the transfer agent such evidence
satisfactory to counsel to the Company that such transfer does not require
registration of such transferred Securities or Underlying Shares under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and the Warrant, if
applicable, and shall have the rights of a Purchaser under this Agreement and
the Registration Rights Agreement applicable to the transferring
Purchaser.  Such Purchaser also represents that it is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.
 
SECTION 6.  CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.
 
The Company’s obligation to complete the sale and issuance of the Securities and
deliver Securities to each Purchaser, individually, as set forth in the Schedule
of Purchasers at the applicable Closing shall be subject to the following
conditions to the extent not waived by the Company:
 
 
 
 
 
 
6.1           Receipt of Payment.  The Company shall have received payment, by
wire transfer of immediately available funds, in the full amount of the purchase
price for the number of Securities being purchased by such Purchaser at the
applicable Closing as set forth in the Schedule of Purchasers.
 
6.2           Representations and Warranties.  The representations and
warranties made by such Purchaser in Section 5 hereof shall be true and correct
in all material respects as of, and as if made on, the date of this Agreement
and as of the applicable Closing Date.
 
6.3           Receipt of Executed Documents.  Such Purchaser shall have executed
and delivered to the Company the Registration Rights Agreement, the Investor
Questionnaire and the Selling Stockholder Questionnaire on or before the First
Closing Date.
 
6.4           Nasdaq Approval.  The Shares and the Underlying Shares shall have
been approved for listing on the Principal Market, subject to official notice of
issuance, on or before the First Closing Date.
 
SECTION 7.  CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSING.
 
Each Purchaser’s obligation to accept delivery of the Securities and to pay for
the Securities shall be subject to the following conditions to the extent not
waived by such Purchaser:
 
7.1           Representations and Warranties Correct.  The representations and
warranties made by the Company in Section 4 hereof shall be true and correct in
all material respects as of, and as if made on, the date of this Agreement and
as of the applicable Closing Date.
 
7.2           Receipt of Executed Registration Rights Agreement.  The Company
shall have executed and delivered to the Purchasers the Registration Rights
Agreement on or before the First Closing Date.
 
7.3           Legal Opinion.  The Purchasers shall have received an opinion of
Latham & Watkins LLP, special counsel to the Company, substantially in the form
set forth in Appendix IV hereto and dated as of the First Closing Date.
 
7.4           Consents and Waivers.  The Company shall have obtained any and all
consents and waivers necessary or appropriate for consummation of the
transactions contemplated by this Agreement on or before the First Closing Date.
 
7.5           Certificate.  Each Purchaser shall have received a certificate
signed by the Chief Executive Officer and the Chief Financial or Accounting
Officer to the effect that the representations and warranties of the Company in
Section 4 hereof are true and correct in all material respects as of, and as if
made on, the date of this Agreement and as of the applicable Closing Date and
that the Company has satisfied in all material respects all of the conditions
set forth in this Section 7.
 
7.6           Good Standing.  The Company is validly existing as a corporation
in good standing under the laws of Delaware as of the applicable Closing Date.
 
7.7           Nasdaq Approval.  The Shares and the Underlying Shares shall have
been approved for listing on the Principal Market, subject to official notice of
issuance, on or before the First Closing Date.
 
7.8           Insurance.  On or before the First Closing Date, the Company shall
have obtained from a financially sound and reputable insurer, and shall
thereafter maintain, director and officer liability insurance with coverage of
at least $10 million.
 
 
 
7.9           Amendment of Preferred Shares Rights Agreement.  The Company shall
have amended that certain Preferred Shares Rights Agreement dated as of December
18, 2006 and amended on October 1, 2008 (the “Rights Agreement”), in which an
“Acquiring Person” (as defined in the Rights Agreement) may not beneficially own
(as determined pursuant to the terms of the Rights Agreement) more than 20% of
the Company’s outstanding Common Stock, (i) to allow Tang Capital or its
affiliates or associates to beneficially own up to 34% of the Company’s
outstanding Common Stock and (ii) to allow Baker Brothers Investments or its
affiliates or associates  (“Baker”) to beneficially own up to 30% of the
Company’s outstanding Common Stock.
 
7.10           Board Observer.  The Company shall have taken all action to
authorize Baker to appoint a board observer (the “Baker Observer”) with the
rights set forth in Section 8.3 of this Agreement.  The Baker Observer and the
Company shall have executed an observer rights agreement in the form
substantially attached hereto as Appendix V.
 
SECTION 8.  POST-CLOSING COVENANTS.
 
8.1           Restrictions on Strategic Decisions Involving APF530.  The Company
agrees for a period of sixty (60) days following the First Closing Date not to,
without the consent of a majority of the Purchasers and Baker, make any material
strategic decisions involving its APF530 product candidate, provided that the
Company shall be entitled to make decisions involving APF530 to the extent
necessary to respond to or comply with any applicable laws and regulations,
including any procedures, rules and regulations set forth by the U.S. Food and
Drug Administration so long as the Company provides prior written notice of any
such decisions to the Purchasers.
 
8.2           Baker Director Designee.  It is the intention of the parties that
Baker shall have the right to designate a representative (the “Baker Director
Designee”) to the board of directors of the Company as soon as practicable after
the First Closing and no later than December 31, 2009.  The Company shall cause
the Baker Director Designee to be promptly appointed or elected to the board of
directors of the Company including, if necessary, by amending its Bylaws to
increase the number of authorized directors to enable the Baker Director
Designee to be elected or appointed by the board of directors of the Company to
the vacant seat created thereby.  The Baker Director Designee shall meet the
independent director qualification standards under applicable rules of the SEC
and the Principal Market and such Baker Director Designee shall be acceptable to
the majority of board of directors of the Company, with such acceptance not to
be unreasonably withheld.  Following the appointment of the Baker Director
Designee pursuant to this Section 8.2, the Company’s board of directors shall
consist of (a) the chairman of the board of directors, initially Paul Goddard,
Ph.D., (b) one (1) member of the Company’s senior management, initially Ronald
Prentki, (b) one (1) designee of Tang Capital Management, LLC (“Tang Capital”),
initially Kevin C. Tang, (d) three (3) incumbent members of the board of
directors, initially Toby Rosenblatt, Gregory Turnbull and Robert Zerbe, M.D.
and (e) the Baker Director Designee.
 
8.3           Observer Rights.  The parties to this Agreement agree that Baker
shall have the right to designate one observer (the “Baker Observer”), who shall
have the right to attend all regular, special and telephonic meetings of the
board of directors of the Company, and to receive materials sent to the members
of the board of directors in their capacity as such, until May 14, 2010 (the
“Observer Period”), unless Baker notifies the Company in writing that it wishes
to suspend such observer rights.  The Company agrees to give the Baker Observer,
during the Observer Period, notice of such meetings, by telecopy or by such
other means as such notices are delivered to the members of the Company’s board
of directors, at the same time notice is provided or delivered to the board of
directors.
 
 
 
8.4           Second Baker Director Designee.  In the event Baker purchases no
less than all of the Shares allocated to it as set forth on Exhibit A attached
hereto in such Second Closing, Baker shall have the right to designate an
additional representative (the “Second Baker Director Designee”) to the board of
directors of the Company concurrently with the Second Closing.  The Company
shall cause the Second Baker Director Designee to be promptly appointed or
elected to the board of directors of the Company including, if necessary, by
securing the resignation of an incumbent director as necessary to enable the
Second Baker Director Designee to be elected or appointed by the board of
directors of the Company to the vacant seat created thereby.  The Second Baker
Director Designee shall be acceptable to the majority of the board of directors
of the Company, with such acceptance not to be unreasonably withheld.  The
Company acknowledges that the majority of the board of directors deem Felix
Baker and Kelvin Neu to be acceptable appointees to be the Second Baker Director
Designee.  Following the appointment of the Baker Director Designee pursuant to
this Section 8.4, the Company’s board of directors shall consist of (a) the
chairman of the board of directors, initially Paul Goddard, Ph.D., (b) one (1)
member of the Company’s senior management, initially Ronald Prentki, (b) one (1)
designee of Tang Capital, initially Kevin C. Tang, (d) two (2) incumbent members
of the board of directors, (e) the Baker Director Designee and (f) the Second
Baker Director Designee.
 
8.5           Removal of Legends.
 
The legend set forth in Section 5.4 shall be removed and the Company shall issue
a certificate without such legend or any other legend to the holder of the
applicable Shares or Underlying Shares upon which it is stamped or issue to such
holder by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”), if (i) such Shares or Underlying Shares are
registered for resale (provided that the Purchaser agrees to only sell such
Shares or Underlying Shares when, and as permitted, by the effective
registration statement permitting such resale), (ii) such Shares or Underlying
Shares are sold or transferred pursuant to Rule 144 (if the transferor is not an
affiliate of the Company), or (iii) such Shares or Underlying Shares are
eligible for sale under Rule 144 following the expiration of the one-year
holding requirement under subparagraphs (b)(1)(i) and (d) thereof (if the
transferor is not an affiliate of the Company).  Any fees (with respect to the
transfer agent, Company counsel or otherwise) associated with the removal of
such legend shall be borne by the Company.  Following the date on which the
initial Registration Statement required by Section 2 of the Registration Rights
Agreement applicable to such Purchaser is first declared effective by the SEC,
or at such earlier time as a legend is no longer required for certain Shares or
Underlying Shares, the Company will no later than three (3) trading days
following the delivery by a Purchaser to the Company or the transfer agent (with
notice to the Company) of (i) a legended certificate representing such Shares or
Underlying Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer) or (ii) an Exercise Notice in the manner stated in the Warrants to
effect the exercise of such Warrant in accordance with its terms, deliver or
cause to be delivered to such Purchaser or the transferee of such Purchaser, as
applicable, a certificate representing such Shares or Underlying Shares that is
free from all restrictive and other legends.  Certificates for Shares or
Underlying Shares subject to legend removal hereunder may be transmitted by the
transfer agent to the Purchasers by crediting the account of the Purchaser’s
prime broker with DTC.
 
SECTION 9.  BROKER’S FEE.
 
The Company and each Purchaser (severally and not jointly) hereby represent that
there are no brokers or finders entitled to compensation in connection with the
sale of the Securities, and shall indemnify each other for any such fees for
which they are responsible.
 
 
 
SECTION 10.  INDEMNIFICATION.
 
10.1           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless each of the Purchasers and each Person, if any, who controls
any Purchaser within the meaning of the Securities Act (each, an “Indemnified
Party”), against any losses, claims, damages, liabilities or expenses, joint or
several, to which such Indemnified Party may become subject under the Securities
Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based in
whole or in part on any inaccuracy in the representations and warranties of the
Company contained in this Agreement or any failure of the Company to perform its
obligations hereunder, and will reimburse each Indemnified Party for any legal
and other expenses reasonably incurred as such expenses are reasonably incurred
by such Indemnified Party in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage, liability or expense arises out
of or is based upon (i) the failure of such Indemnified Party to comply with the
covenants and agreements contained in Section 6 above respecting sale of the
Securities (including the Warrant Shares), or (ii) the inaccuracy of any
representations made by such Indemnified Party herein.
 
10.2           Indemnification by Investors.  Each Purchaser shall severally,
and not jointly, indemnify and hold harmless the other Purchasers and the
Company, each of its directors, and each Person, if any, who controls the
Company within the meaning of the Securities Act, against any losses, claims,
damages, liabilities or expenses to which the Company, each of its directors or
each of its controlling Persons may become subject, under the Securities Act,
the Exchange Act, or any other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Purchaser) insofar as
such losses, claims, damages, liabilities or expenses (or actions in respect
thereof as contemplated below) arise out of or are based upon (i) any failure by
such Purchaser to comply with the covenants and agreements contained in Section
5.1 and 5.2 above respecting the sale of the Securities (including the Warrant
Shares) or (ii) the inaccuracy of any representation made by such Purchaser
herein, in each case to the extent, and will reimburse the Company, each of its
directors, and each of its controlling Persons for any legal and other expense
reasonably incurred, as such expenses are reasonably incurred by the Company,
each of its directors, and each of its controlling Persons in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action.  No Purchaser shall be liable for the
indemnification obligations of any other Purchaser.
 
SECTION 11.  ACCESS TO INFORMATION.
 
From the date hereof until the Closing, the Company will make reasonably
available to the Purchasers’ representatives, consultants and their respective
counsels for inspection, such information and documents as the Purchasers
reasonably request, and will make available at reasonable times and to a
reasonable extent officers and employees of the Company to discuss the business
and affairs of the Company.
 
SECTION 12.  USE OF PURCHASERS’ NAMES.
 
Except as otherwise required by applicable law or regulation, the Company shall
not use the Purchasers’ names or the name of any of their affiliates in any
advertisement, announcement, press release or other similar public communication
unless it has received the prior written consent of the applicable Purchaser for
the specific use contemplated which consent shall not be unreasonably withheld.
 
 
 
SECTION 13.  NOTICES.
 
All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:
 
(a)         if to the Company, to:
 
A.P. Pharma, Inc.
123 Saginaw Drive
Redwood City, California 94063
Attention: Chief Financial Officer
Facsimile:  (650) 365-6490
E-Mail:  jwhelan@appharma.com
 
with a copy to:
 
Latham & Watkins LLP
140 Scott Drive
Menlo Park, California  94025
Attention:  Alan C. Mendelson
Facsimile:  (650) 463-4693
E-Mail:  alan.mendelson@lw.com
 
or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and
 
(b)       if to the Purchasers, at the address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.
 
SECTION 14.  MISCELLANEOUS.
 
14.1           Waivers and Amendments.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of the Company and holders of at least a
majority of the Securities.
 
14.2           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
14.3           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
14.4           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.
 
14.5           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
 
 
 
14.6           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
14.7           Entire Agreement.  This Agreement and other documents delivered
pursuant hereto, including the exhibit and the Schedule of Exceptions,
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.
 
14.8           Payment of Fees and Expenses.
 
(a)           On the First Closing Date, the Company shall reimburse Baker for
all expenses Baker has incurred as of such date in connection with this
Agreement and the transactions contemplated hereby, including consulting,
accounting and reasonable legal fees.
 
(b)           The Company shall promptly reimburse Baker for all expenses Baker
incurs after the First Closing Date in connection with any amendment or waiver
or, or enforcement of this Agreement, the Warrants or the Registration Rights
Agreement, including consulting, accounting and reasonable legal fees, provided
that the expenses to be reimbursed by the Company pursuant to Sections 14(a) and
14(b) shall not exceed $50,000 in the aggregate.
 
(c)           Subject to the provisions of Section 14.8(a) and (b) above, the
Company and the Purchasers shall bear its own expenses and legal fees incurred
on its behalf with respect to this Agreement and the transactions contemplated
hereby, except that the expenses incurred in connection with the Registration
Rights Agreement shall be borne by the Company as set forth therein.  If any
action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
 
[signature pages follow]
 

 
 
 
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 
A.P. PHARMA, INC.
 
 
By:  /s/ Ronald J. Prentki
Name:  Ronald J. Prentki
Title:  President & CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 
 
 
 

PURCHASERS:
 
667, L.P.
         667, L.P.

/s/ Felix Baker
/s/ Felix Baker
By: Baker Biotech Capital, L.P. (general partner)
By: Baker Biotech Capital (GP), LLC (general partner)
By: Felix Baker, Ph.D., Managing Member
By: Baker Biotech Capital, L.P. (general partner)
By: Baker Biotech Capital (GP), LLC (general partner)
By: Felix Baker, Ph.D., Managing Member
           

 
 
 
 
BAKER BROTHERS LIFE SCIENCES, L.P.      14159, L.P.

/s/ Felix Baker
/s/ Felix Baker
By: Baker Biotech Capital, L.P. (general partner)
By: Baker Biotech Capital (GP), LLC (general partner)
By: Felix Baker, Ph.D., Managing Member
By: Baker Biotech Capital, L.P. (general partner)
By: Baker Biotech Capital (GP), LLC (general partner)
By: Felix Baker, Ph.D., Managing Member
           

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 
 
 
 

PURCHASERS:
 
 
        TANG CAPITAL PARTNERS, L.P.

 
/s/ Kevin Tang
 
Name: Kevin Tang
Title: Managing Director
           

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 
 
 
 

PURCHASERS:
 
 
        BOXER CAPITAL, LLC

 
/s/ Chris Fuglesang
 
Name: Chris Fuglesang
Title: Member
           

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 
 
 
 

PURCHASERS:
 
 
                           DEERFIELD SPECIAL SITUATIONS FUNDS INTERNATIONAL,
LTD.

 
/s/ Darren Levine
 
Name: Darren Levine
Title: CFO
           

 
                                                                 DEERFIELD
SPECIAL SITUATIONS FUNDS, LP

 
/s/ Darren Levine
 
Name: Darren Levine
Title: CFO
       

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 
 
 
 

EXHIBIT A
SCHEDULE OF PURCHASERS
 
 
FIRST CLOSING


Name and Address
Number of Shares
Aggregate Purchase Price
of Shares
Number of Warrants
Aggregate Purchase
Price of Warrants
Aggregate Option
Purchase Price
 
667, L.P.
667 Madison Ave
21st Floor
New York, NY 10065
Attention: Leo Kirby
403,025
$354,662.00
201,512
$25,189.00
$32,713.00
667, L.P.
667 Madison Ave
21st Floor
New York, NY 10065
Attention: Leo Kirby
324,880
$285,894.40
162,440
$20,305.00
$26,370.13
Baker Brothers Life Sciences, L.P. 667 Madison Ave
21st Floor
New York, NY 10065
Attention: Leo Kirby
3,160,131
$2,780,915.28
1,580,066
$197,508.25
$256,504.13
14159, L.P.
667 Madison Ave
21st Floor
New York, NY 10065
Attention: Leo Kirby
89,236
$78,527.68
44,618
$5,577.25
$7,243.25
Tang Capital Partners, LP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Kevin Tang
2,443,181
$2,149,999.28
1,221,590
$152,698.75
$198,310.13
Boxer Capital, LLC
445 Marine View Ave, Suite 100
Del Mar, CA 92014
Attention: Christopher Fuglesang
1,022,727
$899,999.76
511,363
$63,920.38
$83,013.50
Deerfield Special Situations Fund International, Ltd.
780 3rd Ave.
37th Floor
New York, NY 10017
Attention: Darren Levine
326,250
 
$287,100.00
163,124
$20,390.50
$26,481.25
Deerfield Special Situations Fund, LP
780 3rd Ave
37th Floor
New York, NY 10017
Attention: Darren Levine
185,113
$162,899.44
92,557
$11,569.63
$15,025.38




 
 
 
 

SECOND CLOSING


Name and Address
Number of Shares
Aggregate Purchase
Price of Shares
667, L.P.
667 Madison Ave
21st Floor
New York, NY 10065
Attention: Leo Kirby
261,704
$253,329.47
667, L.P.
667 Madison Ave
21st Floor
New York, NY 10065
Attention: Leo Kirby
210,960
$204,210.25
Baker Brothers Life Sciences, L.P. 667 Madison Ave
21st Floor
New York, NY 10065
Attention: Leo Kirby
2,052,033
$1,986,367.94
14159, L.P.
667 Madison Ave
21st Floor
New York, NY 10065
Attention: Leo Kirby
57,946
$56,091.73
Tang Capital Partners, LP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Kevin Tang
1,586,481
$1,535,713.61
Boxer Capital, LLC
445 Marine View Ave, Suite 100
Del Mar, CA 92014
Attention: Christopher Fuglesang
664,108
$642,856.54
Deerfield Special Situations Fund International, Ltd.
780 3rd Ave.
37th Floor
New York, NY 10017
Attention: Darren Levine
211,850
$205,070.80
Deerfield Special Situations Fund, LP
780 3rd Ave
37th Floor
New York, NY 10017
Attention: Darren Levine
120,203
$116,356.50


 